DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I, Claims 1-10, filed on 9/30/21, is acknowledged.
The Restriction mailed on 8/04/21 has been carefully reviewed and is held to be proper. Accordingly, Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group. 
	The Restriction filed on 8/04/21 is hereby made Final.
	Applicants are required to cancel the nonelected claims (11-16) or take other appropriate action. An Office Action on the merits of Claims 1-10 now follows.

Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method for manufacturing armature”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hattori (US 10,250,093).
Regarding claim 1, Hattori teaches a method for manufacturing an armature including an armature core (Fig. 1, 14) provided with a plurality of slots (12 or 13) extending in a central axis line direction; and a coil part (16u-w) including a plurality of segment conductors having leg parts (32 & 40) extending in the central axis line direction, the plurality of leg parts being joined together (55), the method comprising: 
a step of disposing, in the plurality of slots (12), both of first leg parts (Fig. 4, 32 & 40) of first segment conductors (20) disposed on one side in a central axis line direction of the armature core among the plurality of segment conductors and second leg parts (P1 & 41) of second segment conductors (21) disposed on another side in a central axis line direction of the armature core; and 
a joining step (55) of joining together the first segment conductors and the second segment conductors disposed in the plurality of slots, 
wherein the joining step includes a step of independently pressing pressing-target segment conductors by a plurality of pressing jigs [to generate different & opposite pressure] (Fig. 5, Arrow Beta & Gamma; Col. 6, lines 54-57; Col. 8, lines 44-48) disposed for each of the pressing-target segment conductors, such that the plurality of pressing jigs are movable relative to each other, at least either one of the first segment conductors and the second segment conductors disposed in the plurality 
Regarding claim 2, Hattori teaches that the step of pressing the pressing-target segment conductors is a step of pressing the pressing-target segment conductors (Fig. 5, 28 & 29; Col. 6, lines 54-57) such that a pressurized load is applied to each of joint parts at which the first segment conductors and the second segment conductors disposed in the plurality of slots are joined together (55). 
Regarding claim 3, Hattori teaches that the step of pressing the pressing-target segment conductors is a step of a step of pressing the pressing-target segment conductors (Fig. 5, 28 & 29; Col. 6, lines 54-57) by positioning the plurality of pressing jigs disposed for each of the pressing-target segment conductors, and then allowing the positioned pressing jigs to move, [generating different & opposite pressure] (Fig. 5, Arrow Beta & Gamma). 
Regarding claim 10, Hattori teaches that joint surfaces on which the first segment conductors and the second segment conductors are joined together are provided with joint materials (Fig. 5, 48), and the method further comprises a step of joining together the first segment conductors and the second segment conductors with the joint materials by heating (Col. 6, lines 54-61; Col. 10, lines 38-39) the first segment conductors and the second segment conductors, with a pressurized load being uniformly applied to the first segment conductors and the second segment conductors by pressing (Fig. 5, Arrow Beta & Gamma) the pressing-target segment conductors.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but 

Conclusion
The prior art made of record and not relied upon is considered pertinent to 
applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
December 2, 2020